DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 9/28/2022 is acknowledged.
Upon review of the restriction, claim 6 should have been grouped with Group I. Accordingly, the elected claims are 1-4 and 6.
Claim 5 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 2020/0020942) in view of TANOUE et al. (US 2016/0093914) and MASATO (JP 2018-041586; machine translation provided in IDS).
Regarding claims 1 and 3,
	HAN teaches a positive electrode active material with a solid electrolyte layer abstract. The method includes the steps of mixing a lithium manganese-based oxide powder with a solid electrolyte precursor and heat treating [0047]-[0048]. The mixing is a mechanical mixing [0050] and results in coating (mechanical coating). The heat treatment is 300-800°C which falls within the claimed range [0044]. The particle size ratio of active material to solid electrolyte is 10:1 to 500:1 [0052] which overlaps the claimed range [0042]. 
	The reference teaches the ratio of particle sizes but does not expressly teach the particle diameters. However, TANOUE teaches that a similar positive electrode active material coated with solid electrolyte [0016]. The reference further teaches that the positive electrode active material particles are micron scaled (5.14 µm) [0035]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the particle sizes of TANOUE as an operable particle size for making active material coated with solid electrolyte used in a battery. When using a micron scaled particle in HAN, the required particle size of the solid electrolyte powder is nanoscaled and overlaps the claimed range of 1-100nm, MPEP 2144.05.I. Furthermore, generally changes in size do not support patentability, MPEP 2144.05.II. 
	The references do not teach the average potential of extraction and insertion of lithium. However, MASATO teaches that known cathode active materials for batteries include manganese compounds abstract. Specifically, the active material has a formula LiMe2Mn2-xO4 (0.3<x<1) [0027]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the known lithium manganese oxide material of MASATO as the lithium manganese oxide material in HAN as a simple substitution of known lithium manganese oxide materials used in cathode active layers of batteries. The same cathode active material will have the same average potential of extraction and insertion of lithium.
Regarding claim 2,
	The dry milling in HAN is considered to be a “grinding” step.
Regarding claims 4 and 6,
	HAN teaches the produced cathode active material can be coated onto a current collector [0065]. The completed cell includes a negative electrode [0073] and a separator that can be a solid electrolyte [0074].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712